Citation Nr: 9925667	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right thumb injury.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a claim of entitlement to service 
connection for residuals of a right thumb injury, and 
assigned a noncompensable rating effective from June 5, 1992.  
This case was previously before the Board in July 1998, when 
it was remanded for additional development.  In October 1998, 
the RO increased the rating to 10 percent.  

The matter of entitlement to an extraschedular rating for 
disability of the right thumb will be addressed in the REMAND 
which follows this decision.


FINDING OF FACT

The veteran's residuals of a right thumb injury are 
manifested by pain, instability, painful motion, and some 
strength loss; ankylosis of the thumb is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for disability of the right 
thumb is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45, 4.56, 4.71a 
Diagnostic Code 5224(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to comply with 38 U.S.C.A. § 5107.

I.  Factual Background

The veteran's service medical records show that, in 
March 1967, he sustained a fracture of the right 5th (little 
finger) metacarpal.  It was reduced under a local anesthetic 
and casted.  It was noted that the cast was to remain for 
three weeks.  An initial hospitalization report revealed that 
the veteran sustained a soft tissue injury of the hand.  The 
report of the veteran's separation examination in 
September 1967 is negative regarding any residuals of the in-
service injury.

Correspondence from a private physician, dated in 
September 1992, indicates that the veteran sustained a 
fracture of the 5th metacarpal and a ligament injury to the 
1st (thumb) metacarpal phalangeal (MP) joint during service.  
The physician noted that the  thumb persisted in causing 
symptoms, related to the fact that the veteran had a torn 
ulnar collateral ligament.  It was noted that the joint was 
unstable, making it difficult for the veteran to perform 
tooth extractions.

On VA examination in September 1992, the diagnoses included 
status post capsular tear and tear of the lateral collateral 
ligament base of the right thumb with persistent slight to 
moderate instability.

At a hearing at the RO in April 1997, the veteran testified 
that he had tightness in the right thumb when he tried to 
grip and that sometimes he was unable to get pressure from 
the thumb.  He stated that he had pain, loss of strength, and 
numbness in the right thumb and that it would snap and crack.  
He claimed that the loss of motion was worse during periods 
of exacerbation, and that he was unable to do certain things.  
He stated that he was a dentist and had only been able to 
work part time due to difficulties with his right thumb.  

On VA examination in May 1997, the veteran stated that for 
the past 10 or 11 years he had only been able to work part-
time due to difficulties with his thumb.  He reported that he 
had pain in the right thumb when gripping dental instruments.  
Physical examination revealed that there was no atrophy in 
the thumb.  The thumb could be fully abducted with adduction 
to the 5th MP joint, volar aspect of the right hand.  MP 
motion of the right thumb lacked extension by 5 degrees 
actively and passively with flexion to 35 degrees.  There was 
tenderness at the MP joint.  There was swelling on the ulnar 
side of the MP joint, and right thumb, with crepitation.  
There was 10 degrees of radial deviation.  Ulnar laxity was 
evident at +2 and the angulation at the MP joint could be 
increased to 20 degrees with stress test.  The MP joint of 
the right thumb was the only tender, symptomatic joint.  The 
interphalangeal (IP) joint of the right thumb revealed active 
flexion to 45 degrees with extension to +5 degrees.  There 
was tenderness, but no swelling, at the IP joint of the right 
thumb.  Two-point discrimination at .7 cm revealed this 
discrimination to be intact of equal degree in both hands 
with no numbness or tingling.  An x-ray of the right hand 
revealed no right thumb abnormality.  The pertinent diagnosis 
was degenerative changes with symptomatic arthrofibrosis, 
right thumb, affecting the MP joint mostly with grade 2 
sprain MP joint involving the ulnar collateral ligaments of 
the MP joint with instability.  

The May 1997 VA examiner noted that considering the veteran 
fell on his right hand, which was closed in a fist position, 
a low-grade arthritic problem could have been initiated.  It 
was also noted that because the veteran used his right hand 
as a dentist, greater stress was placed on it.  The examiner 
opined that it was very possible that an arthritic problem, 
which was subclinical at the time of service and became much 
more of a problem later, was somewhat related to the fall on 
the right hand, but that the progression of the arthritic 
problem was probably due, to a greater degree, to his 
activities as a dentist, because that placed a greater strain 
on the MP joint of the right thumb.  The examiner further 
opined that the veteran did have a loss of function involving 
the MP joint of the right thumb, which would definitely 
result in weakness, fatigability, lack of endurance to use 
the thumb, and decreased range of motion with activity.  

Pursuant to the Board's July 1998 remand, a September 1998 
addendum to the May 1997 examination was added to the record.  
The VA examiner opined that the veteran's right thumb did 
reveal instability, as previously documented as "ulnar 
laxity was evident at +2."  The examiner noted that there 
was no ankylosis in the right thumb because the veteran had 
active and passive motion.  The examiner indicated that, from 
an orthopedic standpoint, there would be no ankylosis with 
the ranges of motion noted.  The examiner further noted that 
the severity of the right thumb disorder would be moderate in 
nature, based upon the metacarpal joint as far as the radial 
deviation, ulnar laxity at +2, and symptoms.  The examiner 
indicated that there was no change in his opinion, as noted 
in the May 1997 report, regarding the right thumb as far as 
weakness, fatigability, and lack of endurance.  The examiner 
further opined that the right thumb pathology did affect the 
veteran's ability to work.  Given the instability, this would 
make it very difficult for the veteran to do his dental 
activities, which required strength in the thumb, and 
considering that he was right hand dominant.  With the 
inability to grip secondary to instability, this would have a 
major impact on the veteran's ability to work as a dentist.  

A statement from a private physician, received in 
September 1998, indicates that the veteran continues to work 
as a dentist and continues to have pain about the lateral 
side of the right hand.  It was noted that x-rays showed 
arthritic changes.   Nonsteroidal anti-inflammatory pain 
medication was prescribed.

II.  Analysis

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27.  When there is a question as to 
which of two evaluations to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating shall be assigned.  38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As for the increased 
rating claim, it is the more recent evidence that is of 
primary concern, since such evidence provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating the veteran's claim for a higher rating, the 
Board considers the medical evidence of record.  An 
evaluation of the level of disability present must include 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Furthermore, the Court has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath, 1 Vet. 
App. at 593.

The Court has emphasized that, when assigning a disability 
rating involving the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.45, 
4.59.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

The Court has held that codes providing a rating solely on 
the basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  DeLuca, 8 Vet. App. at 202.

The Board notes that the veteran has service connected 
disability of the right little finger in addition to the 
service connected right thumb disability.  The matter of the 
rating for the right little finger was the subject of a final 
decision of the Board in December 1995, and is not for 
consideration at this time.  

The veteran's disability of the right thumb is currently 
evaluated as 10 percent disabling under Diagnostic Codes 5224 
and 5307.  Diagnostic Code 5224 provides for a 10 percent 
evaluation where there is favorable ankylosis of a thumb and 
a 20 percent evaluation where there is unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).  Diagnostic 
Code 5307 pertains to muscle injuries of the forearm.  Its 
application in this case is inappropriate.  There is no 
medical evidence of record indicating that the veteran's 
right thumb is ankylosed either favorably or unfavorably as 
required by Diagnostic Code 5224 to warrant a rating in 
excess of 10 percent.  In the absence of ankylosis, even with 
consideration of his documented pain, degenerative changes, 
and some limitation of motion, there is no basis for a 
schedular evaluation in excess of 10 percent.  The Board has 
considered the functional impairment that can be attributed 
to pain, weakness, fatigability, incoordination, and pain on 
movement of a joint.  Here, even with consideration of these 
factors, the disability does not rise to the level required 
for a further increase in the rating, i.e., ankylosis.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

The veteran's representative argues that an increased rating 
should be assigned under Diagnostic Codes 5219 or 5223, as 
two fingers are involved - presumably the right thumb and 
right little finger. Under Code 5219, unfavorable ankylosis 
of the thumb and little finger would warrant a 40 percent 
rating for the major hand.  Under Code 5223, favorable 
ankylosis of the thumb and little finger would warrant a 30 
percent rating for the major hand.  It was previously 
established (in the Board decision of December 1995), and the 
matter is not now in dispute, that the veteran's service 
connected right little finger disability produces no 
limitation of motion.  Consequently, a rating based on 
ankylosis of the thumb and little finger would have no basis 
in fact.  

The Board recognizes that the veteran's appeal of a 
disability of the right thumb was from an original rating.  
Therefore, the principles enunciated in Fenderson, supra, 
apply.  However, based upon review of the record since the 
effective date of the award of service connection for right 
thumb disability, the Board finds that a higher schedular 
rating was not warranted at any point during the pendency of 
the veteran's claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; the claim for a rating in excess of 10 percent for 
disability of the right thumb must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

A schedular rating in excess of 10 percent for residuals of a 
right thumb injury is denied.




REMAND

In a July 1997 supplemental statement of the case (SSOC), the 
RO considered the matter of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and determined that such rating was 
not warranted because there was no evidence of an exceptional 
or unusual disability picture.  Since then, additional 
evidence has been received indicating that due to his 
service-connected right thumb disability and right little 
finger, the veteran has significant occupational impairment 
in his specific area of training and experience, as a 
dentist.  The RO has not reviewed the matter of an 
extraschedular rating in light of this additional evidence.  

The Board construes the  written arguments of the veteran's 
representative, dated in July 1999, as a request for 
consideration of an extraschedular rating based on impairment 
in the veteran's specific occupation as a dentist.  This 
matter must first be considered by the RO in light of all the 
evidence of record.  The Court has held that if the question 
of an extraschedular rating is raised by the record or the 
appellant before the Board, "the correct course of action 
for the Board . . . is to raise the issue and remand 
(emphasis added) it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1)."  Floyd v. Brown, 9 
Vet. App. 88 (1996).  

The provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether a claimant's case is an 
exceptional one; namely, one where the schedular evaluation 
is found to be inadequate.  If so, the case is to be 
submitted by the RO to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, either 
of whom is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability.  Id.  
Therefore, the RO should consider whether referral under 
38 C.F.R. § 3.321(b)(1) is warranted.

To ensure that VA has met its duty to assist the veteran in 
developing his claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:  

The RO should consider whether the 
veteran is entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for 
disability associated with his service-
connected right thumb impairment.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If this benefit remains denied, 
the veteran and his representative should 
be provided an appropriate SSOC and given 
the opportunity to respond.  Should 
submission under 38 C.F.R. § 3.321(b)(1) 
be deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals







